DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	At the outset, as per applicant’s request in the remarks to cancel claims 12-18 in the Response to Restriction Requirement filed 16 November 2022, applicant is respectfully requested in formally canceling claims 12-18 for completeness in the next correspondence to the Office.

Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 16 November 2022 is acknowledged.
4.	Claims 12-18 are being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2022.

Claim Objections
5.	Claim 6 is objected to because of the following informalities:
	Claim 6, lines 2 and 3, the phrases “can be formed” are not clear, positive limitations.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
6.	Claim 11 contains the trademark/trade name Sorona® and Natrafil®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe brush bristles and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2015/0257525 (hereinafter Kang et al.).
As for claim 1, Kang et al. discloses in Fig. 1 (left column, second figure from the top and/or right column, first figure on the top; cross section 20 or 30; paragraph [0066]) and more particularly, Fig. 2, a brush bristle filament or fiber 90 (or bristle or fiber 100; paragraph [0067]) comprising: five (although there may be more than five in Kang et al.) substantially parallel outer edges (not explicitly labeled but still shown in Fig. 2) extending along a length of the brush fiber 90 (Fig. 2, left figure); and five (although there may be more than five in Kang et al.) substantially parallel inner edges (not explicitly labeled but still shown in Fig. 2) extending along the length of the brush fiber 90 (Fig. 2), wherein the brush fiber 90 (or cross section 20 or 30 in Fig. 1 or bristle 100 in Fig. 2) defines a star-shaped transverse cross section (the figures in Fig. 1 or Fig. 2, as referenced above). As for claim 1 reciting a cosmetic brush fiber, such recitation merely involves intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As for claim 2, further comprising ten (although there may be more than ten) bristle walls (not explicitly labeled but still shown in Fig. 2; bristle or fiber 90), each of the bristle walls extending between one of the outer edges and an adjacent one of the inner edges (Fig. 2), each of the bristle walls extending along the length of the brush fiber 90 (Fig. 2).
As for claim 3, further defining five (although there may be more than five) substantially parallel indentations (not explicitly labeled but still shown in Fig. 2; bristle or fiber 90) extending along the length of the brush fiber 90 (Fig. 2).
As for claim 4, wherein each of the five substantially parallel indentations is deemed to define a substantially triangular cross section (i.e., with the adjacent bristle walls and outer/inner edges; not explicitly labeled but still shown in Fig. 2; bristle or fiber 90).
As for claim 5, wherein each of the bristle walls is angled inward toward a center axis of the brush fiber 90 (Fig. 2).
As for claim 6, wherein: a pair of the bristle walls can be formed between an adjacent pair of the outer edges (not explicitly labeled but still shown in Fig. 2; bristle or fiber 90); and each of the indentations can be formed between the pair of the bristle walls (not explicitly labeled but still shown in Fig. 2; bristle or fiber 90).
 As for claim 7, wherein the star-shaped transverse cross section defines five (although there may be more than five in Kang et al.) corner vertices (Fig. 2; bristle or fiber 90) and ten (although there may be more than ten in Kang et al.) sides (Fig. 2; bristle or fiber 90).
As for claim 10, wherein the brush fiber 90 defines a first end and a second end opposite the first end (Fig. 2), and wherein a short tip (tapering) is defined at the first end (Fig. 3; paragraph [0068]).	
As for claim 11, wherein the brush fiber 90 comprises nylon (paragraphs [0045] and [0058; claim 4).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al.
	As for claim 8 reciting wherein: the star-shaped transverse cross section defines a pentagram; and each of the five corner vertices defines an interior vertex angle of 36°, such limitation is deemed well within the capabilities of one skilled in the art as Kang et al. in Fig. 1 already teaches cross section 20 showing a star-shaped transverse cross section with 6 vertices or, alternatively, cross section 30 showing a star-shaped transverse cross section with 8 vertices in Fig. 1 (or similarly bristle 90 or 100 showing 8 vertices in Fig. 2) with straight sides of equal length and interior vertex angles of equal dimensions and, given such a teaching, merely choosing a star-shaped transverse cross section with five corner vertices defining an interior vertex angle of 36° would be obvious as a change in shape here would be generally recognized as being within the level of ordinary skill.

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of WO 98/00049 (hereinafter Masterman et al.).
	Kang et al. discloses all of the recited subject matter as previously recited above with the exception of wherein the brush fiber is crimped to provide a wave substantially along the length of the brush fiber. Masterman et al. teaches in Fig. 1B, for example, a brush fiber being crimped to provide a wave substantially along the length of the brush fiber (see Title; p. 1, line 1 to p. 2, line 3) (also reference Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kang et al. brush fiber such that it is crimped to provide a wave substantially along the length of the brush fiber as suggested by Masterman et al. for improved plaque-removal on the teeth or overall cleaning of the mouth.




Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Newman et al. is pertinent to a star-shaped cross section bristle arrangement.




15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723